DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-32 & 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Raring (US 2011/0286484 A1, from IDS) in view of Furuya et al. (US 2007/0252918 A1), further in view of Kuriki et al. (US 2011/0199582 A1, from IDS).
	Raring, Furuya and Kuriki disclose laser devices. Therefore, they are analogous art.
	Regarding claim 21, Raring discloses a laser module apparatus comprising a package member comprising a surface region (Fig. 4: common mounting surface in single package); a blue laser diode configured on the package member (Fig. 4 & para [0111]: Laser 1), the blue laser diode comprising a first gallium and nitrogen containing material (see Fig. 1A & para [0031]: GaN substrate), the first gallium and nitrogen containing material comprising a first quantum well region, the first quantum well region configured with one or a plurality of quantum wells (see Fig. 2A & para [0049]); a first laser cavity configured with the first quantum well region, the first laser cavity having a first length of 500 um and less (para [0053]: at least 100 um); a green laser diode configured on the package member (Fig. 4 & para [0111]: Laser 2), the green laser diode comprising a second gallium and nitrogen containing material (see Fig. 1A & para [0031]: GaN substrate), the second gallium and nitrogen containing material comprising a second quantum well region, the second quantum well region configured with one or a plurality of quantum wells (see Fig. 2A & para [0049]); a second laser cavity configured with the second quantum well region, the second laser cavity having a second length of 500 um and less (para [0053]: at least 100 um); a red laser diode configured on the package member (Fig. 4 & para [0111]: Laser 3); a first mirror in the blue laser diode (see Fig. 1A: front or back mirror); a first laser pathway for the blue laser diode (see Fig. 9); a second mirror in the green laser diode (see Fig. 1A: front or back mirror); a second laser pathway for the green laser diode (see Fig. 9); a third mirror in the red laser diode (see Fig. 1A: front or back mirror); a third laser pathway for the red laser diode (see Fig. 9); a beam combiner configured with the first laser pathway, the second laser pathway, and the third laser pathway to create a combined beam of red, green, and blue laser light (Fig. 9: beam combiner); 
	Raring neither teaches nor suggests a first optical device coupled to the first laser pathway, the first optical device coupled to the first mirror; a second optical device coupled to the second laser pathway, the second optical device coupled to the second mirror; a third optical device coupled to the third laser pathway, the third optical device coupled to the third mirror; an electrical driver module coupled to each of the blue laser diode, the green laser diode, and the red laser diode; whereupon the electrical driver module configured to individually supply a unique signal comprised of electrical power to each of the blue laser diode, the green laser diode, and the red laser diode; and a light engine comprising a micro-display configured with the package member, the blue laser diode, the green laser diode, the red laser diode, the first optical device, the second optical device, and the third optical device
	However, Furuya discloses a laser module apparatus comprising a first optical device  (Fig. 9: 302b – collimate lens) coupled to a laser pathway (see Fig. 9: of blue laser light source 301b), the first optical device coupled to a first laser diode (Fig. 9: 301b – blue laser light source); a second optical device (Fig. 9: 302r – collimate lens) coupled to a second laser pathway (see Fig. 9: of red laser light source 301r), the second optical device coupled to a second laser diode (Fig. 9: 301r – red laser light source); a third optical device (Fig. 9: 302g – collimate lens) coupled to a third laser pathway (see Fig. 9: of green laser light source 301g), the third optical device coupled to a third laser diode (Fig. 9: 301g – green laser light source); an electrical driver module coupled to each of the blue laser diode, the green laser diode, and the red laser diode (Fig. 9: 1104 – laser current source); whereupon the electrical driver module configured to individually supply a unique signal comprised of electrical power to each of the blue laser diode, the green laser diode, and the red laser diode  (see Fig. 9 & para [0086]) and a light engine (see Fig. 9) comprising a micro-display (Fig. 9: 310 – LCOS) configured with the blue laser diode, the green laser diode, the red laser diode, the first optical device, the second optical device, and the third optical device (see Fig. 9). Among the benefits of this configuration includes providing an improved image display with coaxial combined beams (see Fig. 9 & para [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser module apparatus of Raring by providing a first optical device coupled to the first laser pathway, the first optical device coupled to the first mirror; a second optical device coupled to the second laser pathway, the second optical device coupled to the second mirror; a third optical device coupled to the third laser pathway, the third optical device coupled to the third mirror; an electrical driver module coupled to each of the blue laser diode, the green laser diode, and the red laser diode; whereupon the electrical driver module configured to individually supply a unique signal comprised of electrical power to each of the blue laser diode, the green laser diode, and the red laser diode; and a light engine comprising a micro-display configured with the package member, the blue laser diode, the green laser diode, the red laser diode, the first optical device, the second optical device, and the third optical device, as taught by Furuya, in order to ensure the outgoing beams are coaxial once they have been combined and to improve image quality.
	Raring and Furuya neither teach nor suggest a wearable display system configured with the laser module apparatus; whereupon the light engine is configured as glasses for a human user.  
	However, Kuriki discloses a wearable display system configured with a laser module apparatus (see Figs. 1-2); whereupon the light engine is configured as glasses for a human user (see Fig. 1).  Among the benefits of this configuration includes providing improve image display quality for a head-mounted display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser module apparatus of Raring and Furuya by incorporating it in a wearable display system configured with a laser module apparatus; whereupon the light engine is configured as glasses for a human user, as taught by Kuriki, in order to provide improved image display quality in a head-mounted display.
Regarding claim 22, Raring, Furuya and Kuriki disclose the micro-display is comprised of a scanning MEMS mirror, an LCOS, or a digital light processing chip (Furuya Fig. 9: 310 – LCOS).  
Regarding claim 23, Raring, Furuya and Kuriki disclose the first mirror of the blue laser diode device is a facet mirror, wherein the second mirror of the green laser diode device is a facet mirror, and/or wherein the third mirror of the red laser diode device is a facet mirror (see Raring Fig. 1A: lasers include front and back mirrors; para [0028]: cleaved).  
Raring, Furuya and Kuriki neither teach nor suggest etched facet mirrors.
However, this limitation is directed to method steps of making the device, and it could have been made using an alternative method such as cleaving  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Regarding claim 24, Raring, Furuya and Kuriki disclose the first optical device is a collimating lens, wherein the second optical device is a collimating lens, and/or wherein the third optical device is a collimating lens (Furuya Fig. 9: 302r,g,b – collimate lenses).  
Regarding claim 25, Raring, Furuya and Kuriki disclose the first, second, or third optical device is SAC lens, a FAC lens, or a combination thereof (see Furuya Fig. 9: the axis along which collimate lenses 302r,b,g collimate light can be seen to be a fast or a slow axis).
Regarding claim 26, Raring, Furuya and Kuriki disclose the light engine is configured with a frame for a pair of glasses (see Kuriki Fig. 1).  
Regarding claim 27, Raring, Furuya and Kuriki disclose the first length is 400 um and less or 300 um and less or 200 um and less or 100 um and less (Raring para [0053]: 100 um or greater); and wherein the second length is 400 um and less or 250 um and less or 100 um and less (Raring para [0053]: 100 um or greater).  
Regarding claim 28, the above embodiment of Raring, Furuya and Kuriki neither teach nor suggest the package member comprises an intermediate carrier, the intermediate carrier is selected from at least one of a silicon, a metal, a plastic, a composite, or a ceramic.
However, in a further embodiment, Raring discloses a laser module apparatus in which the package member comprises an intermediate carrier (Fig. 6: first submount), the intermediate carrier is selected from at least one of a silicon, a metal, a plastic, a composite, or a ceramic (para [0118]). Among the benefits of this configuration includes facilitating replacement of the individual laser diodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser module apparatus of the above embodiment of Raring, Furuya and Kuriki such that the package member comprises an intermediate carrier, the intermediate carrier is selected from at least one of a silicon, a metal, a plastic, a composite, or a ceramic, as taught in the further embodiment of Raring, in order to facilitate replacement of the individual laser diodes.
Regarding claims 29-30, Raring, Furuya and Kuriki neither teach nor suggest the blue laser diode, the green laser diode, and the red laser diode each has a power of less than 5mW, less than 15mW, or less than 30mW (claim 29); or the blue laser diode, the green laser diode, and the red laser diode each has a power of less than 50mW, less than 100mW, or less than 200mW (claim 30).  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the power of each laser diode accordingly includes reducing the power consumption of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Raring, Furuya and Kuriki accordingly, in order to reduce the power consumption of the apparatus.
Regarding claim 31, Raring, Furuya and Kuriki neither teach nor suggest the spatial length dimension of the laser module apparatus is less than 8mm, less than 5mm, less than 3mm, or less than 1mm, wherein the spatial width dimension of the laser module apparatus is less than 8mm, less than 5mm, less than 3mm, or less than 1mm, and wherein the spatial height dimension of the laser module apparatus is less than 8mm, less than 3mm, or less than 1mm.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying spatial dimensions of the laser module apparatus includes reducing the size of the device to make it less burdensome for a wearer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Raring, Furuya and Kuriki accordingly, in order to reduce size of the device.
Regarding claim 32, Raring, Furuya and Kuriki disclose the beam combiner is configured from a free-space configuration (see Raring Fig. 9)
Regarding claim 34, Raring, Furuya and Kuriki disclose the package member is made of a silicon, a metal, a plastic, a composite, or a ceramic (compare Raring Fig. 4 with Fig. 5 & para [0119]: the common mounting surface may be, for example, silicon).  
Regarding claim 35, Raring, Furuya and Kuriki disclose first and/or second gallium and nitrogen containing substrate is configured with a semi-polar or a non-polar surface region (Raring para [0031]).  
Regarding claim 36, Raring, Furuya and Kuriki disclose first and second gallium and nitrogen containing substrates is configured with a {20-21} surface region (Raring para [0032]); wherein the second cavity is oriented in a projection of a c-direction (Raring para [0032]); wherein the first laser cavity comprises a first ridge structure comprising a pair of first etched facets (see Raring Fig. 1 & para [0035]: length & width commonly formed by etching).  
Regarding claim 37, Raring, Furuya and Kuriki disclose the second laser cavity comprises a second ridge structure comprising a pair of second etched facets (Raring Figs. 1 & 4, para [0035]).   
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Raring  in view of Furuya et al., further in view of Kuriki et al., and further in view of Raring et al. (US 2010/0302464 A1, from IDS) (“Raring II”).
	Raring, Furuya, Kuriki and Raring II disclose laser devices. Therefore, they are analogous art.
Regarding claim 33, Raring, Furuya and Kuriki neither teach nor suggest the beam combiner is configured from a waveguide device.  
However, Raring II discloses a laser module apparatus in which a beam combiner is configured from a waveguide device (see Fig. 3A & para [0129]). Among the benefits of this modification includes allowing the laser module to be made more compact and reducing the number of required freestanding optical components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser module apparatus of Raring, Furuya and Kuriki such that the beam combiner is configured from a waveguide device, as taught by Raring II, in order to allow the laser module to be made more compact and reduce the number of required freestanding optical components.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 & 26-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 & 8-14 of U.S. Patent No. 10,816,801 in view of Furuya and Kuriki. Claim 1 of the ‘801 patent includes all the limitations of claim 21 of the present application, except “[a] wearable display system” comprising the laser module apparatus, and first through third optical devices coupled to first through third mirrors in the blue, green and red laser diodes, wherein the beam combiner creates a combined beam of red, green and blue laser light. However, these features are obvious modifications based on Furuya and Kuriki (see above rejection of claim 21) for the purposes of producing a head-up display with improved image quality.
Claims 21 & 23 correspond with claim 1 of the ‘801 patent.
Claim 22 corresponds with claim 2 of the ’801 patent.
Claim 26 corresponds with claim 3 of the ‘801 patent.
Claim 27 corresponds with claim 4 of the ‘801 patent.	Claim 28 corresponds with claim 6 of the ‘801 patent.
Claim 29 corresponds with claim 8 of the ‘801 patent.
Claim 30 corresponds with claim 9 of the ‘801 patent.
Claim 31 corresponds with claim 10 of the ‘801 patent.
Claim 32 corresponds with claim 11 of the ‘801 patent.
Claim 33 corresponds with claim 12 of the ‘801 patent.
Claims 34-35 correspond with claim 13 of the ‘801 patent.
Claim 36 corresponds with claim 14 of the ‘801 patent.
Claim 37 corresponds with claim 15 of the ‘801 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872